DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

2.	The Amendment filed August 15, 2022 has been entered.  Claims 1, and 14 have been amended.  Claims 2-13, 15-62 have been cancelled.  Claims 63-80 have been added.  Claims 1, 14, and 63-80 are now pending in the application.   

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 63-65, and 70 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Sakane et al. U.S. Patent Application Publication 20210067859 (hereinafter, “Sakane”).  

	Regarding claim 1, Sakane teaches a wireless earphone (acoustic output device 1, see Fig. 8; proximity wireless communication standard such as Bluetooth (trademark) or Wi-Fi (trademark) (Wireless Fidelity) may be used as a communication standard between the communication device and the antennas 18 and 19, Fig. 8, par [0083], see Sakane. In the configuration where the acoustic output devices 1, 1 are used on the left ear and the right ear, communication is performed between the communication device and the antennas 18 and 19 of one of the acoustic output devices 1, Fig. 8, par [0084], see Sakane; see Fig. 8 and respective portions of the specification see Sakane), comprising: 
		a semiconductor device package (control board 15, Fig. 8; The control board 15 has a first surface 15a and a second surface 15b as both surfaces that are opposite each other in thicknesswise directions thereof. A control circuit having a circuit pattern, not illustrated, and a plurality of electronic parts, not illustrated, are mounted on at least one of the first surface 15a or the second surface 15b, Fig. 8, par [0086], see Sakane);
		a battery (the cell 16, Figs. 5, 8; the cell 16 is provided as a battery, for example, Fig. 8, par [0082], see Sakane), wherein the semiconductor device package (control board 15, Fig. 8) and the battery (the cell 16, Fig. 8) are arranged along a first axis (see a wide portion 21 of control board 15 and cell 16 are arranged along an axis running about 11 o’clock – 5 o’clock direction on the page of Fig. 8, see also Fig. 5, see Sakane) of the wireless earphone (acoustic output device 1, Fig. 8, par [0084], see Sakane); and   
		a speaker (speaker 30, Fig. 8; the speaker 30 is disposed within the protrusive portion 4 of the case body 2, par [0124], see Sakane), wherein the battery (the cell 16, Figs. 5, 8) and the speaker (speaker 30, Fig. 8) are arranged along a second axis (an axis running about 2 o’clock – 8 o’clock direction on the page of Fig. 8; The speaker 30 has a substantially cylindrical outer shape, and is disposed within the protrusive portion 4 and has axial directions oriented in substantial alignment with the axial directions of the cell 16, par [0124], see Sakane) of the wireless earphone (acoustic output device 1, Fig. 8) substantially perpendicular to the first axis (see axis running about 11 o’clock – 5 o’clock direction and axis and axis running about 2 o’clock – 8 o’clock direction on the page of Fig. 8, see Sakane);
		wherein the battery has a planar surface (see surface 16b of cell 16, Fig. 8, par [0092] see Sakane) and a curved surface (see curved surface of the cell 16 in Figs. 5, 8; The cell 16 is of a substantially cylindrical shape of reduced thickness, par [0092], see Sakane), wherein the planar surface (see surface 16b, Fig. 8) faces the speaker (speaker 30, Fig. 8; The speaker 30 has a substantially cylindrical outer shape, and is disposed within the protrusive portion 4 and has axial directions oriented in substantial alignment with the axial directions of the cell 16, par [0124], see position of cell 16 and speaker 30 in Fig. 8, see Sakane); and 
		wherein the semiconductor device package is disposed over the curved surface of the battery (see position of wide portion 21 of control board 15 and position of curved surface of cell 16 in Figs. 5, 8, see Sakane) and the speaker is disposed over the planar surface of the battery (see position of speaker 30 and position of surface 16b of cell 16 in Fig. 8, see Sakane).
	Sakane thus teaches all the claimed limitations.

	Regarding claim 63, Sakane teaches the wireless earphone of claim 1, wherein the speaker (speaker 30, Fig. 8, par [0124], see Sakane) is disposed between the planar surface (see surface 16b of cell 16, Fig. 8, par [0092] see Sakane) of the battery (cell 16, Fig. 8) and an end of the wireless earphone (earphone pad 9, Figs. 8, 9, par [0125]) configured to be plugged into an ear canal (external acoustic meatus 113, Fig. 9; the acoustic output device 1 constructed as described above is mounted on the ear 100 (see FIG. 9). The acoustic output device 1 is mounted on the ear 100 such that the earphone pad 9 is inserted through the external acoustic foramen 113a into the external acoustic meatus 113 and the case body 2 has a portion positioned in the cavity 114 of concha and pressed against the antihelix 105 and the cymba conchae 109, Fig. 9, par [0125], see Sakane). 
 
	Regarding claim 64, Sakane teaches the wireless earphone of claim 63, wherein a projection of the speaker (speaker 30, Fig. 8, par [0124], see Sakane) on the battery (cell 16, Fig. 8, par [0092] see Sakane) along the second axis (see axis running about 2 o’clock – 8 o’clock direction on the page of Fig. 8) is entirely within the planar surface of the battery (see position of speaker 30 and position of surface 16b of cell 16, Fig. 8; the speaker 30 has a substantially cylindrical outer shape, and is disposed within the protrusive portion 4 and has axial directions oriented in substantial alignment with the axial directions of the cell 16, Fig. 8, par [0124], see Sakane). 
 
	Regarding claim 65, Sakane teaches the wireless earphone of claim 64, wherein the semiconductor device package (control board 15, Fig. 8) and the planar surface of the battery (surface 16b of cell 16, Fig. 8) are not overlapped along the first axis (see surface 16b not overlapped along axis running about 11 o’clock – 5 o’clock direction on the page of Fig. 8) and the second axis (see control board 15, Fig. 8 not overlapped along axis running about 2 o’clock – 8 o’clock direction on the page of Fig. 8, see Sakane). 

	Regarding claim 70, Sakane teaches the wireless earphone of claim 1, further comprising: 
		a housing (case body 2, Figs. 3, 8, par [0074] see Sakane) having a first space (including a first placement portion 10, Fig. 3 par [0080]; also see lower portion including wide portion 21 of the control board 15, Fig. 8, par [0088]) and a second space (including a second placement portion 11, Fig. 3 par [0080]; also see upper portion including cell 16 and speaker 30, Fig. 8, par [0124], see Sakane) different from the first space (see Figs. 3, 8, see Sakane); 
		wherein the semiconductor device package is entirely in the first space of the housing (see control board 15 inside lower portion of Fig. 8, par [0088], see Sakane); 
		wherein the speaker (speaker 30, Fig. 8) and the battery (cell 16) are entirely in the second space of the housing (speaker 30 and cell 16 inside upper portion of Fig. 8, par [0124], see Sakane); and 
		wherein an end of the wireless earphone (earphone pad 9, Figs. 8, 9, par [0125], see Sakane) configured to be plugged into an ear canal (external acoustic meatus 113, Fig. 9; the acoustic output device 1 constructed as described above is mounted on the ear 100 (see FIG. 9). The acoustic output device 1 is mounted on the ear 100 such that the earphone pad 9 is inserted through the external acoustic foramen 113a into the external acoustic meatus 113 and the case body 2 has a portion positioned in the cavity 114 of concha and pressed against the antihelix 105 and the cymba conchae 109, Fig. 9, par [0125], see Sakane) is in the second space of the housing (see speaker 30 and cell 16 inside upper portion of Fig. 8, par [0124], see Sakane).
	 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. U.S. Patent Application Publication 20210067859 (hereinafter, “Sakane”).
	
	Regarding claim 66, Sakane teaches the wireless earphone of claim 1. Sakane further teaches the acoustic output device 1 constructed as described above is mounted on the ear 100 (see FIG. 9). The acoustic output device 1 is mounted on the ear 100 such that the earphone pad 9 is inserted through the external acoustic foramen 113a into the external acoustic meatus 113 and the case body 2 has a portion positioned in the cavity 114 of concha and pressed against the antihelix 105 and the cymba conchae 109. At this time, the mounting assistance member 8 is inserted into the triangular fossa 108 between the upper limb 106 of antihelix and the lower limb 107 of antihelix and engages an inner peripheral edge of the upper limb 106 of antihelix (Fig. 9, par [0125], see Sakane). 
	However, Sakane does not explicitly disclose wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is higher than the end of the wireless earphone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is higher than the end of the wireless earphone would have recognized and would have been obvious to try to modify the wireless earphone of Sakane such that to obtain wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is higher than the end of the wireless earphone as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is lower than the end of the wireless earphone; wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is equal the end of the wireless earphone; wherein when an end of the wireless earphone is plugged into an ear canal, the semiconductor device package is higher than the end of the wireless earphone) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide the acoustic output device can be reduced in size as suggested by Sakane in paragraph [0104]. 

	Regarding claim 67, Sakane teaches the wireless earphone of claim 66. Sakane, as modified, further teaches the acoustic output device 1 constructed as described above is mounted on the ear 100 (see FIG. 9). The acoustic output device 1 is mounted on the ear 100 such that the earphone pad 9 is inserted through the external acoustic foramen 113a into the external acoustic meatus 113 and the case body 2 has a portion positioned in the cavity 114 of concha and pressed against the antihelix 105 and the cymba conchae 109. At this time, the mounting assistance member 8 is inserted into the triangular fossa 108 between the upper limb 106 of antihelix and the lower limb 107 of antihelix and engages an inner peripheral edge of the upper limb 106 of antihelix (Fig. 9, par [0125], see Sakane). 
	However, Sakane does not explicitly disclose wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is higher than the ear canal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is higher than the ear canal would have recognized and would have been obvious to try to modify the wireless earphone of Sakane such that to obtain wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is higher than the ear canal as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is lower than the ear canal; wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is equal the ear canal; wherein when the end of the wireless earphone is plugged into the ear canal, the semiconductor device package is higher than the ear canal) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide the acoustic output device can be reduced in size as suggested by Sakane in paragraph [0104].

	Regarding claim 68, Sakane teaches the wireless earphone of claim 67. Sakane, as modified, further teaches wherein when the end of the wireless earphone (earphone pad 9, Fig. 9, par [0125], see Sakane) is plugged into the ear canal (external acoustic meatus 113, see Figs. 1, 9, par [0125], see Sakane), the semiconductor device package (acoustic output device 1, Fig. 9) is disposed around a location between the ear canal (external acoustic meatus 113, Fig. 9, par [0125], and an ear helix (see acoustic output device 1 and helix 102, see Figs. 1, 9; the auricle 101 has an outer peripheral region that has a portion referred to as a helix 102 and a portion referred to as a limb 103 of helix contiguous to the helix 102 and positioned near the temporal region 201, see Fig. 1, par [0067], see Sakane). 
 
	Regarding claim 69, Sakane teaches the wireless earphone of claim 1. However, Sakane does not explicitly disclose in Fig. 8 wherein when the wireless earphone is worn on an ear, a projection of the semiconductor device package on the ear and a projection of the battery on the ear are not overlapped.
	In another embodiment Fig. 16 (FIG. 16 illustrates an example of another layout of a control board and a cell, par [0061], see Sakane) Sakane teaches wherein when the wireless earphone (acoustic output device 1, Fig. 16) is worn on an ear (see, for example ear 100, Fig. 9), a projection of the semiconductor device package (control board 15, Fig. 16) on the ear and a projection of the battery (cell 16, Fig. 16) on the ear (see, for example ear 100, Fig. 9) are not overlapped (see positions of control board 15 and cell 16 in Fig. 16; according to the configuration in which the control board 15 and the cell 16 are disposed such that the axial directions of the cell 16 and the thicknesswise directions of the control board 15 are the same as each other, the direction in which the protrusive portion 4 protrudes from the main body portion 3 may be the same as the axial directions of the cell 16 (see FIG. 16). In this case, the speaker 30 is disposed in the protrusive portion 4 in such an orientation that the axial directions of the speaker 30 are aligned with the axial directions of the cell 16,  see Sakane, Fig. 16, par [0166], see Sakane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the embodiment Fig. 16 of Sakane such that to obtain wherein when the wireless earphone is worn on an ear, a projection of the semiconductor device package on the ear and a projection of the battery on the ear are not overlapped as claimed.  The motivation is in order to provide the acoustic output device can be reduced in size as suggested by Sakane in paragraph [0104].

8.	Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. U.S. Patent Application Publication 20210067859 (hereinafter, “Sakane”) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited),

	Regarding claim 71, Sakane teaches the wireless earphone of claim 1, further comprising: 
		a housing enclosing (see case body 2, Figs. 3, 8, pars [0073-0074]; the acoustic output device 1 has a case body 2 provided as an outer casing and required parts disposed in the case body 2. The case body 2 has a main body portion 3, a protrusive portion 4, and a pad mounting portion 5 (see FIGS. 3 and 4), pars [0073-0074], see Sakane) the semiconductor device package (control board 15, Fig. 8), the battery (cell 16, Figs. 5, 8), and the speaker (speaker 30, Fig. 8; Furthermore, the speaker 30 and the cell 30 are positioned side by side with each other in directions substantially perpendicular to the directions in which the control board 15 and the cell 16 are side by side with each other, par [0143], see Sakane); Eighthly, in the acoustic output device described above, it is desirable that the acoustic output device further include a case body in which the speaker, the control board, the cell, and the antenna are disposed (par [0024], see Sakane);  
		wherein the housing (case body 2, Figs. 3, 8) has a first surface (see surface of case body 2 by reference number “extending upwardly from an end of the wireless earphone (earphone pad 9, Figs. 8, 9, par [0125]) configured to be plugged into an ear canal (external acoustic meatus 113, Fig. 9, par [0125], see Sakane) to a top end of the housing (see to top case body 2, Fig. 8) and a second surface (see surface of case body 2 by reference number “3”) extending downwardly from the end of the wireless earphone (see top case body 2, Fig. 8) to a bottom end of the housing (see bottom case body 2, Fig. 8); the end of the case body 2 that is opposite the side where the control board 15 is disposed in the directions in which the control board 15 and the cell 16 are side by side with each other is provided as the second curved surface portion 13 that is protruding outwardly, and a portion of the antenna 19 is positioned along the inner surface of the second curved surface portion 13, see Fig. 8, par [0125], see Sakane) and 
		wherein a first slope of the first surface (see slope of surface of case body 2, Fig. 8 from reference number “4” to top of case body 2, Fig. 8 relative to horizontal line) is higher (steeper) than a second slope of the second surface (see slope of surface of case body 2, Fig. 8 from of case body 2 by reference number “3” to bottom of case body 2, Fig. 8 relative to vertical line, see Sakane). 
	However, Sakane does not explicitly disclose a housing enclosing being a housing encapsulating.
	Beer teaches semiconductor device having a chip under package (see Title) including the first semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprises: a substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (150b, Fig. 1, lower surface) and a second surface (150a, Fig. 1, upper surface) opposite the first surface (the electrical interconnect 150 may have a first (bottom) main face 150b and a second (top) main face 150a opposite to the first main face 150b, FIG. 1, par [0044], see Beer); an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the second surface of the substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer; i.e., wholly embedded, see FIG. 1, see Beer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor device having a chip under package taught by Beer with the wireless earphone of Sakane such that to have obtained a housing enclosing being a housing encapsulating as claimed in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].

	Regarding claim 72, Sakane in view of Beer teaches the wireless earphone of claim 71. Sakane in view of Beer, as modified teaches wherein a first curvature of the first surface (see degree of being curved of surface of case body 2, Fig. 8 from reference number “4” to top of case body 2, Fig. 8) is different from a second curvature of the second surface (see degree of being curved of surface of case body 2 by reference number “3” to bottom case body 2, Fig. 8, see Sakane).
 
	Regarding claim 73, Sakane in view of Beer teaches the wireless earphone of claim 72.  Sakane in view of Beer, as modified teaches wherein the semiconductor device package (control board 15, Fig. 8, see Sakane) is disposed in a first space (including a first placement portion 10, Fig. 3 par [0080]; also see lower portion including wide portion 21 of the control board 15, Fig. 8, par [0088]) of the housing (see case body 2, Figs. 3, 8, pars [0073-0074]), wherein the speaker (speaker 30, Fig. 8, par [0124], see Sakane) and the battery (cell 16, Fig. 8, par [0092] see Sakane) are disposed in a second space of the housing (including a second placement portion 11, Fig. 3 par [0080]; also see upper portion including cell 16 and speaker 30, Fig. 8, par [0124], see Sakane) different from the first space (see Figs. 3, 8, see Sakane), and wherein the first surface of the housing (see surface from earphone pad 9, Figs. 8, 9, par [0125] to top case body 2, Fig. 8) overlaps the first space and the second space in a direction along the second axis (see surface from earphone pad 9 to top case body 2 covering speaker 30 and cell 16, Fig. 8, and also overlap lower portion of case body 2, along an axis running about 2 o’clock – 8 o’clock direction on the page of Fig. 8, par [0124], see Sakane). 

9.	Claims 14, and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. U.S. Patent Application Publication 20210067859 (hereinafter, “Sakane”) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited), and further in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited).
	
	Regarding claim 14, Sakane a wireless earphone (acoustic output device 1, Fig. 8; proximity wireless communication standard such as Bluetooth (trademark) or Wi-Fi (trademark) (Wireless Fidelity) may be used as a communication standard between the communication device and the antennas 18 and 19, Fig. 8, par [0083], see Sakane. In the configuration where the acoustic output devices 1, 1 are used on the left ear and the right ear, communication is performed between the communication device and the antennas 18 and 19 of one of the acoustic output devices 1, Fig. 8, par [0084], see Sakane; see Fig. 8 and respective portions of the specification see Sakane), comprising:
		a semiconductor device package (control board 15, Figs. 5, 8, Fig. 8, par [0086], see Sakane) comprising:
		a substrate having a first surface and a second surface opposite the first surface (control board 15, Figs. 5, 8; The control board 15 has a first surface 15a and a second surface 15b as both surfaces that are opposite each other in thicknesswise directions thereof. A control circuit having a circuit pattern, not illustrated, and a plurality of electronic parts, not illustrated, are mounted on at least one of the first surface 15a or the second surface 15b, Fig. 8, par [0086], see Sakane); and
		a shielding layer (shield case 23, Fig. 8) disposed on the control board (control board 15, Fig. 8; a shield case 23 is attached to a portion of the control board 15 except for a region thereof. The shield case 23 restrains unwanted radiation of electromagnetic waves caused from the control board 15, Fig. 8, par [0091], see Sakane) separating a speaker (speaker 30; see position of shield case 23 and position of speaker 30;  Furthermore, the speaker 30 and the cell 30 are positioned side by side with each other in directions substantially perpendicular to the directions in which the control board 15 and the cell 16 are side by side with each other, Fig. 8, par [0143], see Sakane). 
	Sakane further teaches the control circuit having a circuit pattern, not illustrated, and a plurality of electronic parts, not illustrated, are mounted on at least one of the first surface 15a or the second surface 15b (Figs. 5, 8, par [0086], see Sakane).
	However, Sakane does not explicitly disclose a feeding structure disposed on the first surface of the substrate; a connector disposed on and protruding from the first surface of the substrate; an encapsulant encapsulating the second surface of the substrate.
	Beer teaches semiconductor device having a chip under package (see Title) including the first semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprises: a substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (150b, Fig. 1, lower surface) and a second surface (150a, Fig. 1, upper surface) opposite the first surface (the electrical interconnect 150 may have a first (bottom) main face 150b and a second (top) main face 150a opposite to the first main face 150b, FIG. 1, par [0044], see Beer); a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the first surface (a second (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer); a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an interconnect to the electronic component 120, Fig. 2, par [0055], see Beer) disposed on and protruding (see the height of chip electrodes 241, 242, 243, Fig. 2, on second (bottom) main face 150b, FIG. 1see Beer) from the first surface of the substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the second surface of the substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer; i.e., wholly embedded, see FIG. 1, see Beer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the semiconductor device having a chip under package taught by Beer with the wireless earphone of Sakane such that to obtain a feeding structure disposed on the first surface of the substrate; a connector disposed on and protruding from the first surface of the substrate; an encapsulant encapsulating the second surface of the substrate as claimed in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].
	Sakane in view of Beer, as modified, further teaches the wiring board 17 has a function to send and receive electric power and signals between the parts such as the control board 15, the cell 16, etc. Fig, 8, par [0082], see Sakane).  The wiring board 17 has a first extension portion 24, a second extension portion 25, a leading portion 26, and a branched portion 27 (Fig, 8, par [0094], see Sakane).
	However, Sakane in view of Beer does not explicitly disclose wherein the connector is configured to directly contact a flexible printed circuit to provide an external electrical connection for the semiconductor device package; and a shielding layer disposed on the encapsulant separating a speaker from the feeding structure.
	Seo teaches electronic device including electronic part and earphone jack assembly (see Title) in which FIG. 6A is a perspective view of an earphone jack assembly including a flexible printed circuit (FPC) according to an embodiment. FIG. 6B is a sectional view of the earphone jack assembly including the FPC according to an embodiment. FIG. 6C illustrates a sectional view of an earphone jack assembly including the FPC, a front plate, and a back plate according to an embodiment (par [0075], see Seo).  According to an embodiment, the PCB 620 may include an earphone PCB 620a (e.g., the earphone PCB 230a of FIGS. 2A and 2B), a microphone PCB 620b (e.g., the microphone PCB 230b of FIGS. 2A and 2B), and an FPC 620c (par [0077], see Seo). According to an embodiment, the flexible printed circuit (FPC) 620c may be a flexible circuit that connects the earphone PCB 620a and the microphone PCB 620b. According to various embodiments, the PCB 620, which includes the earphone PCB 620a, the microphone PCB 620b, and the FPC 620c, may be referred to as a flexible printed circuit board (FPCB); see Figs. 6A, 6B, 6C, par [0079], see Seo.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic device including electronic part and earphone jack assembly taught by Seo with the wireless earphone of Sakane in view of Beer such that to obtain wherein the connector is configured to directly contact a flexible printed circuit to provide an external electrical connection for the semiconductor device package as claimed in order to improve acoustic performance, as suggested by Seo in paragraph [0074].
	Sakane in view of Beer in view of Seo, as modified, teaches a shielding layer disposed on the encapsulant separating a speaker from the feeding structure and a shielding layer disposed on the encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer; a shield case 23 is attached to a portion of the control board 15 except for a region thereof. The shield case 23 restrains unwanted radiation of electromagnetic waves caused from the control board 15, Fig. 8, par [0091], see Sakane) separating a speaker (see speaker 30, Fig. 8) from the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer; the branched portion 27 of the wiring board 17 has a distal end portion connected to the speaker 30 through connection wires 31, par [0124], see Sakane).  The motivation is in order to improve acoustic performance, as suggested by Seo in paragraph [0074].
	
	Regarding claim 75, Sakane in view of Beer in view of Seo teaches the wireless earphone of claim 14, Sakane in view of Beer in view of Seo, as modified, teaches wherein the shielding layer is configured to provide an electromagnetic interference (EMI) shielding protection for the feeding structure (a shield case 23 is attached to a portion of the control board 15 except for a region thereof. The shield case 23 restrains unwanted radiation of electromagnetic waves caused from the control board 15, Fig. 8, par [0091], see Sakane). 
 
	Regarding claim 76, Sakane in view of Beer in view of Seo teaches the wireless earphone of claim 14, Sakane in view of Beer in view of Seo, as modified, teaches further comprising: a housing encapsulating (see case body 2, Figs. 3, 8, pars [0073-0074]; the acoustic output device 1 has a case body 2 provided as an outer casing and required parts disposed in the case body 2. The case body 2 has a main body portion 3, a protrusive portion 4, and a pad mounting portion 5 (see FIGS. 3 and 4), pars [0073-0074], see Sakane) the semiconductor device package (control board 15, Fig. 8), the battery (cell 16, Figs. 5, 8); wherein the housing (case body 2, Fig. 8) includes an antenna pattern (antenna 18, Figs. 6, 8, par [0099], see Sakane) configured to directly contact the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer); the antennas 18 and 19 are formed in a symmetrical shape or a substantially symmetrical shape, and have respective end portions 18a and 19a connected to an antenna connection portion 21a of the control board 15, Figs. 6, 8, par [0099], see Sakane); and wherein the antenna pattern (antenna 18, Figs. 6, 8, par [0099], see Sakane) is separated from the speaker (30, Fig. 8, see Sakane) by the shielding layer (shield case 23, Fig. 8, par [0091], see Sakane, see relative positions of speaker (30), shield can (23) and antenna (18) Fig. 8, see Sakane). 

10.	Claims 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. U.S. Patent Application Publication 20210067859 (hereinafter, “Sakane”) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited), in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of Pine et al. U.S. Patent 10827249 (hereinafter, “Pine”).  

	Regarding claim 77, Sakane in view of Beer in view of Seo teaches the wireless earphone of claim 14, Sakane in view of Beer in view of Seo, as modified, teaches further comprising: a housing encapsulating (see case body 2, Figs. 3, 8, pars [0073-0074]; the acoustic output device 1 has a case body 2 provided as an outer casing and required parts disposed in the case body 2. The case body 2 has a main body portion 3, a protrusive portion 4, and a pad mounting portion 5 (see FIGS. 3 and 4), pars [0073-0074], see Sakane) the semiconductor device package (control board 15, Fig. 8), the battery (cell 16, Figs. 5, 8, see Sakane).  The semiconductor chip(s) referred to above may include control circuits, microprocessors, memory circuits and/or microelectromechanical components. They may, e.g., include sensors or detectors (such as, e.g., a mechanical force sensor, a pressure sensor, a microphone, an optical sensor/detector) and/or power chips (e.g. power switches, power transistors, etc.) (par [0027], see Beer).  According to another embodiment, the microphone 240 of FIGS. 2A and 2B may be replaced with a speaker or a sensor (e.g., temperature sensor, humidity sensor, etc.) (par [0054], see Seo).  
	However, Sakane in view of Beer in view of Seo does not explicitly disclose a heart rate sensor disposed on the flexible print circuit, wherein the housing has an opening corresponding to a sensing surface of the heart rate sensor.
	Pine teaches wireless earbud (see Title) in which the inner housing may include an additional opening to accommodate the IR sensor. In some instances, the IR sensor (e.g., transmitter and receiver) may measure a heart rate and/or other physiological features of a user wearing the wireless earbud (col. 5, lines 18-22, see Pine); Additionally, the inner housing 112 may include an opening 1706 to accommodate the IR sensor 116 (e.g., for in-ear heart-rate monitoring, in-ear detection, etc.). In some instances, the opening 1706 may include a shape that corresponds to a shape of the IR sensor 116, vice versa. For example, the opening 1706 may be circular, as shown in FIGS. 17A and 17C, or may be rectangular, square, hexagonal, or a combination thereof (col. 22, lines 46-53, see Pine).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the wireless earbud taught by Pine with the wireless earphone of Sakane in view of Beer in view of Seo such that to obtain a heart rate sensor disposed on the flexible print circuit (the FPC 620c, may be referred to as a flexible printed circuit board (FPCB); see Figs. 6A, 6B, 6C, par [0079], see Seo), wherein the housing has an opening corresponding to a sensing surface of the heart rate sensor as claimed in order to provide lightweight and compact wireless earbuds having improved audio characteristics, as suggested by Pine in column 3, lines 7-8.
	
	Regarding claim 78, Sakane in view of Beer in view of Seo in view of Pine teaches the wireless earphone of claim 77, Sakane in view of Beer in view of Seo in view of Pine, as modified, teaches wherein when the wireless earphone is worn on an ear, the sensing surface of the heart rate sensor faces the ear Additionally, the inner housing 112 may include an opening 1706 to accommodate the IR sensor 116 (e.g., for in-ear heart-rate monitoring, in-ear detection, etc.). In some instances, the opening 1706 may include a shape that corresponds to a shape of the IR sensor 116, vice versa. For example, the opening 1706 may be circular, as shown in FIGS. 17A and 17C, or may be rectangular, square, hexagonal, or a combination thereof (col. 22, lines 46-53, see Pine). 
 
	Regarding claim 79, Sakane in view of Beer in view of Seo in view of Pine teaches the wireless earphone of claim 77, Sakane in view of Beer in view of Seo in view of Pine, as modified, teaches further comprising: a battery (808, Fig. 8, col. 12, lines 52-53, see Pine), wherein when the wireless earphone is worn on an ear (In some instances, and as shown in FIG. 1, the IR sensor 116 and/or the corresponding hole in the inner housing 112, may be circular. The opening of the inner housing 112 may therefore allow the IR sensor 116 to orient towards the user when worn col. 7, lines 50-56, see Pine), the sensing surface of the heart rate sensor is closer to the ear than the battery is (see relative position of battery 808 and IR sensor 116, see Fig. 8, col. 12, lines 52-53; col. 13, lines 1-5 see Pine).  The motivation is in order to provide lightweight and compact wireless earbuds having improved audio characteristics, as suggested by Pine in column 3, lines 7-8.
 
	Regarding claim 80, Sakane in view of Beer in view of Seo in view of Pine teaches the wireless earphone of claim 77, Sakane in view of Beer in view of Seo in view of Pine, as modified, teaches wherein when an end of the wireless earphone (second end 108, Fig. 4B, see Pine) is plugged into an ear canal (The second end 108 of the wireless earbud 100 may include an eartip 118. When the wireless earbud 100 is worn, the eartip 118 may reside within the ear canal of the user and may help secure the wireless earbud 100 to the user, col. 7, lines 57-60, Fig. 1; see also Fig. 4B, see Pine), the heart rate sensor (see IR sensor 116 at second end 108, Fig. 1 but not shown at second end 108, Fig. 4B, see Pine) is higher than the end of the wireless earphone (corresponding to bottom of first end 106 in Fig. 4B; FIG. 4B may represent a bottom view of the wireless earbud 100.  In some instances, at the first end 106, the body 102 may include a cylindrical or substantially cylindrical shape that may continue in a direction towards the second end 108 (e.g., Z-direction) before tapering to form the neck 300, Fig. 4B, col. 10, lines 11-16, see Pine).  The motivation is in order to provide lightweight and compact wireless earbuds having improved audio characteristics, as suggested by Pine in column 3, lines 7-8.

Response to Arguments

11.	Applicant's arguments with respect to claims 1, 14, 63-73, and 75-80 have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter

12. 	Claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

13.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654